DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: methyl silicone resin is not disclosed in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2017/0166770).
Hall discloses a carpet precoat composition comprising a blend of (a) a binder and (b) a filler comprising a kaolin clay slurry, where the precoat composition has a total solids of 50-90% (p. 5, [0064]), where the binder is specifically listed to include styrene butadiene copolymers (p. 6, [0068]), disclosing the filler as also including calcium carbonate (p. 7, [0078]), further disclosing that the composition can include an anionic surfactant (p. 7, [0081]) and a wax (p. 8, [0086]), specifically disclosing that the viscosity can be 8000 cP, 8500 cP, about 9000 cP, 9500 cP or 10,000 cP (p. 8, [0089]).
Hall anticipates instant claims 1, 2, 5 and 11-13.

Claims 1-8, 10, 12-14, 17-20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbuch (US 2008/0050520), as evidenced by Tsurushige (US 4,226,943).
Hubbuch exemplifies a latex formulation comprising a styrene butadiene latex polymer, natural rubber latex, paraffin wax and whiting, also known in the art as calcium carbonate (p. 5, [0056]).
Hubbuch discloses that the latex formulation has a solids content of greater than 75% by weight and up to 87 wt%, which is specifically specific to the claimed ranges of at least 50 wt% in claim 1 and 75-85 wt% in claim 6.
Hubbuch anticipates instant claims 1, 5 and 6.

As to claims 3 and 4, Hubbuch exemplifies the inclusion of paraffin wax, which as evidenced by Tsurushige, are known in the art as usually having a molecular weight of 280-430 g/mol having molecules with about 20-30 carbon atoms (col. 4, ll. 23-25).
As to claim 7, Hubbuch exemplifies the addition of an activating formulation comprising sulfur, which inherently crosslinks the elastomer.  See also instant specification, p. 3, ll. 14-15).
As to claim 8, Hubbuch exemplifies the inclusion of 1 part (dry weight) paraffin wax based on 100 parts by weight of the combination of the synthetic and natural rubber lattices (p. 5, Table 3).
As to claim 10, Hubbuch exemplifies the inclusion of 200 parts (dry weight) Whiting filler based on 100 parts by weight of the combination of the synthetic and natural rubber lattices (p. 5, Table 3).
As to claims 12-14, Hubbuch discloses that the composition can include an anionic surfactant, specifically listed to include ethoxylated succinates (p. 2, [0031]).
As to claim 17, Hubbuch exemplifies the inclusion of 0.5 wt% wax based on the formulation (wet weight) (p. 5, Table 3).
Claims 18-20 and 23-26 can be similarly rejected as above.

Claims 1-8, 10, 12-15, 17, 18-20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough (US 5,874,148), as evidenced by CBRC (Synthetic Waxes, The Complete Book on Rubber Chemicals, India, NIIR Project Consultancy Services, 2009, pp. 14-15).
Hough exemplifies a textile coating composition of the following:

    PNG
    media_image1.png
    429
    363
    media_image1.png
    Greyscale

This composition has a solids content of 81 wt% and a wax content of 3.8 wt% based on the composition.
Hough anticipates instant claims 1, 2, 5, 6, 8, 10, 12, 15, 17, 18 and 24.
As to claims 3, 4, 19 and 20, Hough discloses the waxes as preferably petroleum waxes derived from Fischer-Tropsch synthese, which as evidenced by CBRC, is a wax composed of n-paraffins in the molecular weight range of 600-
As to claims 7 and 23, Hough discloses that the compositions can include a crosslinking agent (col. 5, l. 66 to col. 6, l. 15).
As to claims 13, 14, 25 and 26, Hough discloses the preferred surfactants to include ethoxylated nonyl phenols and anionic surfactants (col. 5, ll. 39-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (US 5,874,148), as applied above to claims 1-8, 10, 12-15, 17, 18-20 and 23-26.
Hough discloses a textile latex coating composition, exemplifying the following composition:

    PNG
    media_image1.png
    429
    363
    media_image1.png
    Greyscale

The above composition exemplifies the wax in an amount of 16.50 phr or 3.8 wt% based on the overall composition.
Hough teaches that the wax can be present in an amount of about 2-30 wt% of the composition.  Reducing the wax content to 3.5 wt% suggests the inclusion of 15 phr wax.  Reducing the wax content to 2.7 wt% suggests the inclusion of about 12 phr wax.  Reducing the wax content to 1.6 wt% suggests the inclusion of about 7 phr wax.  Therefore, it can be seen that the amount of wax taught by Hough overlaps with the claimed range of 5-15 phr, as claimed, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
prima facie obviousness.
Hough is prima facie obvious over instant claim 9.
As to claims 21 and 22, the above composition exemplifies the elastomer in an amount of 21 wt% based on the composition and the filler in an amount of 68 wt%.  Please consider the following:  
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." See MPEP 2144.05(I).

Claims 11, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbuch (US 2008/0050520), as applied above to claims 1-8, 10, 12-14, 17-20 and 23-26, and further in view of Hallworth (US 4,722,954), as evidenced by https://omnexus.specialchem.com/selection-guide/silicone-rubber-elastomer.
Hubbuch teaches a latex foam composition for carpet backing comprising, exemplified as comprising a latex formulation comprising a styrene butadiene latex polymer, natural rubber latex, paraffin wax and whiting, also known in the art as calcium carbonate (p. 5, [0056]).
Hubbuch does not teach or suggest the viscosity of the composition.
Hallworth teaches a foamed layer comprising a water-based latex containing an inorganic filler, teaching that the viscosity prior to foaming is between 1000-35,000, and is dependent upon the desired degree of foaming and the method of application thereof (col. 4, ll. 1-15), exemplifying filled styrene-butadiene latex compositions having a viscosity of 6000-8000 cps and 10,000-15,000 (col. 9, Examples 8 and 9, respectfully).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the latex composition of Hubbuch to have a viscosity of around 8,000-10,000 cps, as Hallworth teaches that the viscosity of the compositions can be adjusted depending on the desired amount of foaming and method application, where a viscosity of around 8,000-10,000 cps can be used to form a mixture that can be spread using conventional manners.
Hubbuch in view of Hallworth is prima facie obvious over instant claim 11.
As to claims 16 and 27, Hubbuch exemplifies replacing the rubber latex of Example 1 with a silicone rubber emulsion, where methyl functionalized silicones are well known in the art as suitable silicone rubbers, as evidenced by https://omnexus.specialchem.com/selection-guide/silicone-rubber-elastomer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766